DETAILED ACTION
Status of Claims
In the response filed January 13, 2021, Applicant amended claims 1, 2, 10, 11, 17, 18, and 20. Claim 1-20 are pending in the current application. 

Response to Arguments
Claims 18 and 20 are objected to because of minor informalities.  Examiner thanks Applicant for amending the claims.  The objection has been obviated. 
Claims 2-4, 11, 12, and 18 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Examiner thanks Applicant for amending the claims.  The rejection has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  First, Applicant asserts that the claimed invention is not directed to an abstract idea under Prong 1. Examiner respectfully disagrees. The identified limitations recite a method and system that determines matching between transaction and impression identities, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., computing device) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Second, Applicant asserts under Prong 2 the claims integrate the abstract idea into a practical application. Examiner respectfully disagrees.  As a whole, the judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and transmitting impression and transaction data using a computing device coupled to a database. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Regarding Applicant assertion that claim 1 is novel and non-obvious under Prong 2, it is ‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Thus, the rejection is maintained. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant asserts that All does not teach or suggest “based on and in response to determining that the at least one transaction identity does not correspond to the first impression identity, determine that the at least one transaction identity corresponds to a second impression identity of the plurality of impression identities, the second impression identity corresponding to a second impression of the plurality of impressions.” Examiner respectfully disagrees.  Paragraph [0142] of Alla discloses, “the example impression/transaction matcher 208 determines whether there are additional media impressions (block 722).  If there are additional media impressions (block 722), control returns to block 702 to select another media impression.” In this case,  the matcher of Alla determines correlation between the first transaction identity and the first impression identity, if there is no match (does not correspond), then the step continues to additional matching of transaction identity and impression  identity.  Thus, the rejection is maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 10 and 17) recite:
determine that the at least one transaction identity does not correspond to a first impression identity of the plurality of impression identities, the first impression identity corresponding to a first impression of the plurality of impressions; 
based on and in response to determining that the at least one transaction identity does not correspond to the first impression identity, determine that the at least one transaction identity corresponds to a second impression identity of the plurality of impression identities, the second impression identity corresponding to a second impression of the plurality of impressions; and 
generate an indication of the determination that the at least one transaction identity corresponds to the second impression identity
The identified limitations recite a method and system that determines matching between transaction and impression identities, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., computing device) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a computing device communicatively coupled to a database, wherein the computing device is configured to: 
obtain, from the database, transaction data identifying a plurality of previously placed orders within a transaction for at least one transaction identity; 
transmit, to a server associated with at least one digital advertisement, an impression data request for impression data; 
receive, from the server and in response to the impression data request, impression data identifying a plurality of impressions of the at least one digital advertisement for a plurality of impression identities
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and transmitting impression and transaction data using a computing device coupled to a database. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9, 11-16, and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, the dependent claims 2-9, 11-16, and 18-20 merely recite matching transaction data and the type of transaction data such as zip code, customer identification
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1: computing device configured to receive and ‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-9, 11-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
		
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alla et al. (US 2016/0063539 A1).

Regarding claims 1, 10, and 17, Alla discloses a system comprising: 
a computing device communicatively coupled to a database, wherein the computing device is configured to: 
obtain, from the database, transaction data identifying a plurality of previously placed orders within a transaction for at least one transaction identity (Paragraphs [0074]: transaction information corresponding to a purchase made using a user account accessed by the mobile device, and [0077]: the transaction request 152 includes the device/user identifier 124 and the product information 154.  The example transaction requester 206 sends the transaction request 152 to the merchant database proprietor 146 to obtain transaction information from the merchant database proprietor); 
transmit, to a server associated with at least one digital advertisement, an impression data request for impression data (Paragraph [0075]: The example product checker 202 queries the product database 204, which stores indications of products represented in the media 118 that corresponds to the media identifier); 
receive, from the server and in response to the impression data request, impression data identifying a plurality of impressions of the at least one digital advertisement for a plurality of impression identities (Paragraph [0075]: the product checker 202 of the illustrated example receives impression data from mobile devices (e.g., the impression data 130 from the mobile device 106 of FIG. 1).  In this example, the impression data 130 includes a media identifier 122 for media 118 corresponding to an impression occurring at the mobile device); 
determine that the at least one transaction identity does not correspond to a first impression identity of the plurality of impression identities, the first impression identity corresponding to a first impression of the plurality of impressions (Paragraph [0142]: selected media impression does not match the selected transaction); 
the example impression/transaction matcher 208 determines whether there are additional media impressions (block 722).  If there are additional media impressions (block 722), control returns to block 702 to select another media impression.); and 
generate an indication of the determination that the at least one transaction identity corresponds to the second impression identity (Paragraph [0141]: If the selected media impression matches the selected transaction…the selected transaction (block 716), the example impression/transaction matcher 208 associates the selected transaction to the selected media impression).
Regarding claims 2, 11, and 18, Alla discloses wherein the computing device is configured to: 
determine that a portion of the transaction data matches with a second portion of the impression data (Paragraph [0141]); and 
determine that the at least one transaction identity corresponds to the second impression identity of the plurality of impression identities based on the determination (Paragraph [0141]).
Regarding claims 3, 12, and 19, Alla discloses wherein determining that the portion of the transaction data matches with the second portion of the impression data comprises determining that an item of a transaction matches to an item advertised by the at least one digital advertisement (Paragraph [0086]).
Regarding claim 4, Alla discloses wherein the computing device is configured to determine that the portion of the transaction data matches with the second portion of the impression data based on matching at least one of: a matching customer name, a customer identification, an online identification, a zip code, and a timestamp (Paragraph [0080]).
Regarding claims 5, 13, and 20, Alla discloses wherein the computing device is configured to: 
determine that at least a portion of the transaction data does not match with a first portion of the impression data (Paragraph [0142]); and 

Regarding claims 6 and 14, Alla discloses wherein the impression data request comprises a period of time, and wherein the plurality of impressions of the at least one digital advertisement were viewed within the period of time (Paragraph [0088]).
Regarding claims 7 and 15, Alla discloses wherein the computing device is configured to generate a record of attribution based on determining that the at least one transaction identity matches to the second impression identity of the plurality of impression identities (Paragraph [0130]).
Regarding claims 8 and 16, Alla discloses wherein the computing device is configured to: 
determine that an item of the plurality of previously placed orders for the at least one transaction identity corresponds to a number of impression identities of the plurality of impression identities (Paragraph [0156]); 
determine an attribution weight for the item based on the number of impression identities (Paragraph [0156]); and 
determine an attribution amount for each of the number of impression identities based at least on the attribution weight (Paragraph [0156]).
Regarding claim 9, Alla discloses wherein the computing device is configured to determine the attribute amount for each of the number of impression identities based on a transaction amount for the item (Paragraph [0156]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621